Title: From George Washington to Elizabeth Powel, 30 July 1787
From: Washington, George
To: Powel, Elizabeth



[Philadelphia] Monday Morning [30 July 1787]

Genl Washington presents his respectful compliments to Mrs Powell, and would, with great pleasure, have made one of a

party for the School for Scandall this evening; had not every thing been arranged, & Mr Govr Morris and himself on the point of stepping into the Carriage for a fishing expedition at Jenny Moores; at which place Mr & Mrs Robt Morris are to be to morrow, to partake of the successes, of Mr Govr Morris & himself this day.
The Genl can but regret that matters have turned out so unluckily, after waiting so long to receive a lesson in the School for Scandal.
